RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 13a0190p.06

                UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
          v.                                    -
                                                -
                                                    No. 12-6400

                                                ,
                                                 >
                       Defendant-Appellant. N
 CEDRIC MARKEITH ADAMS,

                  Appeal from the United States District Court
               for the Western District of Tennessee at Memphis.
           No. 2:12-cr-20172-1—S. Thomas Anderson, District Judge.
                             Decided and Filed: July 23, 2013
    Before: KEITH and McKEAGUE, Circuit Judges; WATSON, District Judge.*

                                      _________________

                                           COUNSEL
ON BRIEF: Needum L. Germany, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Memphis, Tennessee, for Appellant. Frederick H. Godwin, UNITED STATES
ATTORNEY’S OFFICE, Memphis, Tennessee, for Appellee.
                                      _________________

                                            OPINION
                                      _________________

        DAMON J. KEITH, Circuit Judge. Defendant appeals the district court’s
judgment revoking supervised release and imposing a thirteen-month sentence based on
Defendant’s guilty plea to four violations of his supervised release conditions.

        The parties do not dispute the facts in this case. In 2009, the District Court for
the Northern District of Mississippi sentenced Defendant to a period of incarceration to
be followed by two years of supervised release for the sale of counterfeit obligations.



        *
           The Honorable Michael H. Watson, United States District Judge for the Southern District of
Ohio, sitting by designation.


                                                 1
No. 12-6400        United States v. Adams                                           Page 2


Defendant’s term of supervised release began on November 2, 2010. On June 6, 2012,
the district court for the Northern District of Mississippi entered an order transferring
jurisdiction of Defendant’s supervised release to the Western District of Tennessee. On
July 13, 2012, the District Court for the Western District of Tennessee consented to
jurisdiction. However, the Clerk of the Court for the Northern District of Mississippi did
not enter the order accepting jurisdiction from the District Court for the Western District
of Tennessee until August 23, 2012.

       Before jurisdiction was transferred, Defendant left the judicial district without
permission from a probation officer on four occasions. Also before jurisdiction was
transferred, Defendant was arrested twice for promoting prostitution. On August 21,
2012, a probation officer filed a Petition for Warrant or Summons for Offender Under
Supervision in the District Court for the Western District of Tennessee alleging two
supervised release violations against Defendant.        The first violation alleged that
Defendant was arrested in Nashville for promoting prostitution on January 6, 2012 and
again June 27, 2012.      The second violation alleged that Defendant violated his
supervised release by leaving the judicial district without permission from a probation
officer on January 6, 2012; April 12, 2012; June 27, 2012; and August 10, 2012.

       At a hearing held on October 24, 2012, in the District Court for the Western
District of Tennessee, Defendant pleaded guilty pursuant to Federal Rule of Criminal
Procedure 11 to a supervised release violation. Defendant agreed to plead guilty to the
second violation—involving leaving the judicial district without permission four times
during supervised release. In exchange, the Government agreed to drop the first
violation—involving the two arrests for promoting prostitution during supervised
release. The Government recommended a thirteen-month sentence. Defendant waived
his right to appeal if the district court accepted the Government’s sentencing
recommendation. At the hearing, the district court sentenced Defendant to thirteen
months of incarceration. Defendant timely appealed to this Court.

       On appeal, Defendant argues that his guilty plea is invalid because the violations
upon which it was based occurred before jurisdiction of his supervised release had been
No. 12-6400        United States v. Adams                                            Page 3


transferred to the Western District of Tennessee. Alternatively, Defendant argues that
his guilty plea is invalid because he was unaware of the potential issues with the district
court’s jurisdiction at the time he pleaded guilty. The Government argues that we should
enforce Defendant’s appellate waiver and dismiss this case. Because we hold that the
district court had jurisdiction to revoke release and that Defendant’s guilty plea was
valid, we do not address the enforceability of the waiver.

       We review de novo a district court’s legal conclusions regarding jurisdiction.
United States v. Slone, 411 F.3d 643, 646 (6th Cir. 2005). Title 18 U.S.C. § 3605
governs jurisdiction over releasees under supervision and states:

       A court, after imposing a sentence, may transfer jurisdiction over a
       probationer or person on supervised release to the district court for any
       other district to which the person is required to proceed as a condition of
       his probation or release, or is permitted to proceed, with the concurrence
       of such court. A later transfer of jurisdiction may be made in the same
       manner. A court to which jurisdiction is transferred under this section is
       authorized to exercise all powers over the probationer or releasee that are
       permitted by this subchapter or subchapter B or D of chapter 227.

18 U.S.C. § 3605 (emphasis added). Subchapter D of chapter 227 confers on courts the
power to “revoke a term of supervised release . . . if the court . . . finds by a
preponderance of the evidence that the defendant violated a condition of supervised
release . . .” 18 U.S.C. § 3583(e)(3). Under § 3605, “the transferee court steps into the
shoes of the transferor court.” United States v. King, 608 F.3d 1122, 1127 (9th Cir.
2010). “[S]ection 3605 expand[s] the power of the transferee court over the supervised
offender” as it “was intended to permit the transferee court ‘to exercise all the powers
over the . . . releasee that are permitted’ by the statutes dealing with supervised
releasees.” United States v. Fernandez, 379 F.3d 270, 275 (5th Cir. 2004) (quoting S.
REP. NO. 98-225, at 132 (1984)).

       We adopt the approach used by the Fifth, Eighth, Ninth, and Eleventh Circuits
in holding that 18 U.S.C. § 3605 authorizes a transferee court to revoke a term of a
defendant’s supervised release for violations committed prior to the transfer of
jurisdiction. See Fernandez, 379 F.3d at 275; United States v. Clark, 405 F. App’x 89,
No. 12-6400        United States v. Adams                                           Page 4


92 (8th Cir. 2010); King, 608 F.3d at 1128; United States v. Bailey, 257 F. App’x 210,
212 (11th Cir. 2007). Analogously, the precedent we announce today gives transferee
courts equal power to terminate or reduce the conditions of supervised release. See
18 U.S.C. § 3583(e)(2). This approach avoids creating the “twilight zone” described by
the Ninth Circuit whereby supervisees would obtain immunity for violations
committed—but not discovered—before transfer. King, 608 F.3d at 1127.

       Here, Defendant pleaded guilty to leaving the judicial district on four occasions
without permission in violation of the conditions of his supervised release. Defendant
does not dispute that he left the judicial district without permission on the four dates
indicated in his plea. The district court properly exercised its jurisdiction when it found
by a preponderance of the evidence that Defendant had violated a condition of his
supervised release and revoked release.

       Defendant alternatively argues that his guilty plea is invalid because he did not
knowingly waive his jurisdictional objection. Technical errors in Rule 11 pleas are
harmless unless they affect substantial rights. FED. R. CRIM. P. 11(h). Because we have
affirmed a transferee court’s jurisdiction to revoke release based on pre-transfer
violations, Defendant’s jurisdictional concern is revealed to be meritless and does not
undermine the validity of his plea.

       For the foregoing reasons, we AFFIRM the district court’s judgment.